Title: To George Washington from Henry Jackson, 7 June 1783
From: Jackson, Henry
To: Washington, George


                  
                     Sir,
                     West-Point, 7th June 1783
                  
                  We have been informed, that the General Officers are of Opinion, the Drummers, and Fifers (instead of having Arms) should be allowed to retain their Drums, and Fifes.  As the Arms, are (by Congress) bestowed on the Soldiers, as a Gratuity for their services, and the Drums, and Fifes, bear but a small proportion to them, in value; We are constrained (tho’ reluctantly) to Address your Excellency, on the subject; and to request that, you will be pleased to Order, Arms to be furnished them.
                  It is extremely painful to us, to be under the disagreable necessity, of troubling your Excellency, on so trivial a matter; but, a regard to Justice and an Attention to the feelings of those, we have long had the Honor to Command, will we hope apologize to you, for our Conduct.  We have the Honor, to be with the most perfect Respect Your Excellency’s Most Obedient Servants
                   Henry Jackson Colo. Heman Swift Colo.J. Brooks Lt Colo. ComdtSamel Webb Colo.James Miller Lt Col. ComtJohn Lamb Colo.Joseph Vose Colo.Jno. Crane Colo.Ben. Tupper Colo.Zebn Butler Col.El. Sprout Lt Col. ComdtM: Knap MajrComd. 5th Masstts Regt
               